DETAILED ACTION
Claims 1-9 and 11-12 are pending.  Claim 10 is cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Japanese Application No. 2018-142091, filed on 7/30/2018. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 6/24/22, have been fully considered but are not persuasive.
Applicant arguments regarding the rejections under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) (page 8) are moot because, while the previous rejections under 35 U.S.C. § 112 were withdrawn, new rejections under 35 U.S.C. § 112 are made below.
Applicant argues that claims 1, 5 and 7 are eligible under 35 U.S.C. § 101 because ‘the claimed invention is for improving the response an operator can make based on the presented recommended operation by expanding the scope of the knowledge from the past which is the basis for presenting the recommended operation, and thus integrates the judicial exception into a practical application’ (page 9).
It is respectfully submitted that the fact that the claimed invention may be used to improve the performance of human is not a factor indicating integration into a practical application - see 2106.04(d).  Applying a generic computer may also improve the performance of a human, e.g. at arithmetic, but that improvement alone is not considered sufficient to integrate such computer implemented ideas into practical applications - see 2106.04(a)(2) III C.   And gathering and analyzing information using conventional techniques and displaying the result is specifically cited as an example of what is not considered an improvement in technology, see 2106.05(a) II. 
Applicant’s arguments regarding the rejection under 35 U.S.C. § 103 (pages 9-13) are moot as the claims are not currently rejected under 35 U.S.C. § 103.
For at least these reasons, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-4, 6, 8-9 and 11-12  is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites ‘verifying an influence of the past operational action on the past operational state’ and later ‘ 2Application No.: 17/259,646Docket No.: P201192US00 influences of the operation actions on the past operational state are verified’.  This constitutes new matter because this double verification is not described in the application as originally filed.  
Claim 12 recites ‘outputting a control signal to a device included in the facility, based on information indicating an operational state of the facility and the control signal output from an input/output unit of the operation control unit’.  This constitutes new matter because outputting the action based on these two factors is not described in the application as originally filed.  
The dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the parent claims.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites ‘the control signal output from an input/output unit of the operation control unit’ for which there is no antecedent basis.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-9 and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental processes (abstract ideas) of processing alert data to generate recommendation data.  
Claim 1 recites an operation assistance method, i.e. a process, which is a statutory category of invention.  The claim recites the following: 
detecting issuance of the alert or a sign of issuance of the alert; 
extracting, from an alert history storage unit storing an alert issuance history of the facility, an issuance history of a same type of alert as the alert of which the issuance or the sign of issuance has been detected; 
after detecting issuance of the alert or the sign of issuance of the alert, extracting, from an operation history storage unit storing an operation history of the facility, an operational action after issuance of the same type of alert; 
extracting, from an operational data storage unit storing information indicating an operational state of the facility, information indicating the operational state after the operational action, and verifying an influence of the operational action on the operational state; and 
presenting the recommended operational action in response to the alert of which the issuance or the sign of issuance has been detected, based on the extracted operational action and the verified influence
wherein, when the issuance or the sign of issuance is detected for a plurality of different alerts, an issuance history of a same type of alert is extracted for each of the plurality of different alerts, operation actions after issuance of the same type of alert are extracted as the past operational action for the plurality of different alerts, respectively, 2Application No.: 17/259,646Docket No.: P201192US00 influences of the operation actions on the past operational state are verified, operation actions which are found to improve the operational state based on verification of the influences are selected among the extracted operation actions, and the selected operation actions are presented as the recommended operational action, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving deciding if an alert is issued, determining from a database actions taken for similar alerts and if they were effective and determining a recommended action for the current alert that may be performed in the human mind, or by a human using a pen and paper.  Thus the claim recites an abstract idea (mental processes), see MPEP 2106.04(a).  Note that generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. a generic facility, see MPEP 2106.05(h), does not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.05(g).
This judicial exception is not integrated into a practical application because the additional elements, i.e. extracting data from a database (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) and presenting a recommendation (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) do not impose any meaningful limits on practicing the abstract idea.  Also note that ‘verifying an influence of the operational action on the operational state’ merely constitutes evaluating gathered data (mental process).  Thus the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, extracting data from a database (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A), and presenting a recommendation (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) are not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Thus the claim is not patent eligible.
Claim 2 recites that multiple alerts are considered together with their time of issuance, i.e. merely duplicating the abstract and extracting/evaluating abstract timing data. Thus this claim recites an abstract idea.
Claim 3 recites obtaining a sign detection criterion for detecting the sign based on data, i.e. mere data gathering (MPEP 2106.05 I A). Thus this claim recites an abstract idea.
Claim 4 recites ‘extraction of a history of a second alert…’, ‘extraction of the operational action…’, ‘extraction of information indicating the operational state…’ (mere data gathering) and ‘determining validity of issuance of the first alert’ based on abstract data (mental process). Thus this claim recites an abstract idea.
Claim 5 recites an operation assistance method, i.e. a process, which is a statutory category of invention.  However, the claim recites limitations similar to claims 1 and 4 and is thus rejected under the same rationale as for claims 1 and 4 above.  The final limitation ‘modifying the issuance criterion or a sign detection criterion for detecting the sign, based on a result obtained by performing the at least one’ constitutes modifying the issuance criterion or a sign detection criterion (abstract data) based on data, i.e. merely processing abstract data, which may be performed mentally or with pen and paper.  Thus this claim recites an abstract idea.
Claim 6 recites a plurality of recommended operational actions and determining an order in which the recommended operational actions are presented (mental process). Thus this claim recites an abstract idea.
Claim 7 recites an operation assistance method, i.e. a process, which is a statutory category of invention.  However, the claim recites limitations similar to claims 1 and 6 and thus is rejected under the same rationale as for claims 1 and 6 above.  The final limitations involve storing an execution history (extra-solution activity, see MPEP 2106.05(d) II and MPEP 2106.05(g)) and setting the priority of the recommended operational actions (mental process).  Thus this claim recites an abstract idea.
Claim 8 recites setting the priority of the recommended operational action for avoiding a failure that may cause a trip of the facility to be higher (mental process).  Thus this claim recites an abstract idea.
Claim 9 recites presenting the recommended operational action (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information).   Thus this claim recites an abstract idea.
Claim 11 recites displaying the recommended operation action (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information), selecting the recommended operational action (mental decision) and executing the recommended operational action (insignificant extra-solution activity, see MPEP 2106.05(g)) regarding insignificant application of the abstract idea).  Thus this claim recites an abstract idea.
Claim 12 recites that the recommended action is executed by outputting a control signal to a device based on information and a control output signal from an input/output unit.  The specification/PGPub indicates that this merely constitutes a human initiating a control action based on the presented recommendations [0053] (insignificant extra-solution activity, see MPEP 2106.05(g)) regarding insignificant application of the abstract idea).  Note that applying control using control signals and input/output units is well-understood, routine, and conventional, see Croswell et al. U.S. Patent No. 6609038 [col. 10] or Ying U.S. Patent Publication No. 20060171329 [0047-0048].  Thus this claim recites an abstract idea.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119